Citation Nr: 1315134	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for Crohn's disease, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for a skin disability of the arms and legs (claimed as jungle rot), to include as due to in-service exposure to herbicides.

4.  Entitlement to a disability rating greater than 20 percent for chronic lower back syndrome to include residuals of spinal meningitis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1965 to November 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's increased rating claim for his service-connected lower back disability, and his service-connection claims for diabetes, Crohn's disease and a skin disability.  The Veteran disagreed with each of these determinations and perfected an appeal as to all four issues.

During the pendency of the appeal, the Veteran appeared for a February 2010 VA spine examination.  At that examination, the VA examiner noted that the Veteran last worked in 2001 as a landscaper, and that he is currently receiving disability benefits from the Social Security Administration (SSA) secondary to many comorbidities, to include his service-connected low back condition.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Notwithstanding the fact that the RO has previously denied a TDIU claim in an unappealed May 2003 rating decision, based on the above-referenced report of the February 2010 VA examiner and the Court's holding in Rice, the Board finds that the question of whether an increased rating may be warranted based on entitlement to TDIU has been raised by the record and is part of the Veteran's appeal for higher low back disability rating.  For the sake of clarity, the Board has separately listed this issue above. 

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Veteran's increased rating claim for his low back disorder, including the matter of TDIU, and his service-connection claims for Crohn's disease and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus, type II.

2.  The Veteran served on board a ship that operated temporarily in Vietnam inland waterways.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307 (2012).

2.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The RO sent the Veteran a VCAA notice letter addressing his service-connection claim for diabetes in March 2009.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA has been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  

Relevant law and analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  

Pertinently, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected if they manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 
In this case, the Veteran's argues primarily that his current diabetes disability is due to in-service exposure to Agent Orange.  He asserts that he should be presumed to have been exposure to Agent Orange based on his service aboard the U.S.S. Virgo, a ship he claims travelled into the inland waterways of Vietnam during the Vietnam conflict. 

It is undisputed that the Veteran has been diagnosed with diabetes mellitus.  See, e.g., May 2010 VA problem list.  It is also undisputed that the Veteran served aboard the U.S.S. Virgo, a supply ship that sailed in the coastal waters off the shore of Vietnam during the Vietnam conflict.  Deck logs from the Virgo demonstrate that at least on one occasion, the ship "maneuvered on various courses and speeds" to anchor off the "mouth of the Saigon River" off of Cap. St. Jacques to resupply another ship.  See U.S.S. Virgo Deck Log Entry dated February 27, 1967.  Pertinently, the Veteran's service records include entries dated in November 1966 and March 1967 demonstrating that the Veteran received medical treatment on board the U.S.S. Virgo.  The Board accordingly resolves all doubt in the Veteran's favor and finds that the Veteran was in fact on board the U.S.S. Virgo when it anchored in the mouth of the Saigon River on February 27, 1967.  

The VA Adjudication Procedure Manual, M21-1MR provides that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.k.  Pertinently, VA has also issued Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010), which provides that, when evaluating deck log information, adjudicators should look for statements such as "maneuvering at various speeds into . . ." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port.  Rather, "these are inland waterways and the presumption of exposure applies to any anchorage associated with them."  Crucially, according to TL 10-06, when deck logs refer to entering or anchoring in the "mouth" of one of these locations, or any other identifiable river location, VA's compensation and pension (C&P) service "has determined that this is sufficient to establish service on the inland waterways."  Indeed, TL 10-06 states that "[i]t is not practical to establish a bright dividing line between a river entrance and the South China Sea. Therefore, the benefit-of-the-doubt doctrine is applicable and evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption."

The evidence from the Virgo deck logs shows that, in addition to sailing through water ports such as Vung Tau, which are considered to be extensions of ocean waters and not inland waterways, it also at least once in February 1967 "maneuvered on various courses and speeds" to anchor in the "mouth of the Saigon River."  As noted above, the Saigon River mouth is a location specifically identified in TL 10-06 as an inland waterway.  Thus, because the evidence establishes that the Virgo, the ship aboard which the Veteran served, operated temporarily in Vietnam inland waterways, the Veteran is deemed to have "served in the Republic of Vietnam" as that term is used in VA laws and regulations.  The Veteran is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. §§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii). 

Type II diabetes mellitus is listed in section 3.309(e) as one of the diseases presumed to be service connected if the Veteran was exposed to a herbicide agent during active military duty and the disease became manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  In this case the Veteran has a diabetes diagnosis, and he has competently and credibly testified that he manages his diabetes with oral medication and regulated diet.  See September 2011 hearing Transcript (Tr.) at 9; see also 38 C.F.R. § 4.119, Diagnostic Code 7913 (indicating that a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only).  As such he has met the regulatory requirements at 38 C.F.R. § 3.309(e) and 3.307(a)(6), and his diabetes is presumed to be connected to his active military service.  No evidence has been presented to refute this presumption.  The Veteran's claim for service connection is therefore granted.
ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's remaining claims may be adjudicated on their merits.  See 38 C.F.R. 
§ 19.9 (2012).

I.  Outstanding VA treatment records

At the September 2011 hearing, the Veteran testified that his VA treatment provider, nurse practitioner J.M., found that his service-connected low back condition limited his range of motion to 30 degrees of flexion earlier in 2011.  See September 2011 hearing Tr. at 2-3.  The Veteran also indicated that he has sought treatment from J.M. since the beginning of the year.  Id.  Although the Veteran and his representative testified that they submitted J.M.'s findings, they do not appear to be of record.  Indeed, the record only contains VA treatment records dated through May 2010 and no later.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  Therefore, any outstanding VA treatment reports dated from May 2010 to the present day that are relevant to any of the disabilities at issue should be requested and obtained. 

II.  VA examinations

A. Service connection claims

The Veteran claims entitlement to service connection for Crohn's disease and for a skin condition affecting his arms and legs.  In particular, he claims that both disabilities may be related to an in-service diagnosis of meningitis, and/or to his presumed exposure to Agent Orange.  See September 2011 hearing Tr. at 10-13; see also the January 11, 2010 letter from J.M. (recognizing the Veteran's Agent Orange exposure and suggesting that the Veteran's recurrent skin conditions and Crohn's disease should be service-connected).  

VA has not scheduled the Veteran for VA examinations addressing the nature and etiologies of either claimed disability.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, a May 4, 2010 VA Nurse Practitioner's Note indicates a current diagnosis of Crohn's Disease.  The Veteran has also testified that he has had recurrent problems with eczema, psoriasis and other skin conditions manifested by blisters.  See September 2011 hearing Tr. at 13.  His treating physician, J.M., also specifically alluded to the Veteran's "recurrent skin conditions" in a January 11, 2010 letter.  Because there is competent evidence of record demonstrating the presence of a current Crohn's disease diagnosis, and persistent or recurrent symptoms of a skin disability [blisters], for the purposes of this remand, the initial element of Mclendon is satisfied as to both disabilities.

With respect to in-service disease or injury, the Veteran's service treatment records include documentation of treatment for aseptic meningitis in May 1966.  Prior in-service diagnoses also included "flu syndrome with meningisums," characterized by symptoms such as headaches, muscle aching, fever, chills, some nausea and dizziness.  See March 21, 1966 Chronological Record of Medical Care.  Service treatment records also reflect that the Veteran was treated for a heat rash on his groin on June 2, 1969.  Finally, as noted above, the Veteran is also presumed to have been exposed to Agent Orange based on service on board a ship that temporarily sailed in the inland waterways of Vietnam.  In so far as the Veteran's asserts that his current skin disability and Crohn's Disease are related to in-service meningitis and/or Agent Orange exposure, the element of McLendon requiring an in-service injury or disease is also satisfied.  

The Veteran and his spouse also competently assert that the Veteran has experienced abdominal and skin problems associated with his claimed disabilities since he first experienced them during his period of service, and that these symptoms continue to this day.  If credible, this lay evidence suggests a possibility that there may be a link between the Veteran's service and his current medical problems, thus satisfying the third Mclendon element.  

The claims file includes no adequate medical opinions addressing whether the Veteran's claimed disabilities are related to his period of active duty military service.  Although the Veteran's physician, J.M., did conclude in a January 11, 2010 letter that the Veteran's "Crohn's disease is secondary to the Agent Orange exposure," he did not support this conclusion with any clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (noting that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Thus, further clarification is necessary to address the etiology of the Veteran's claimed disabilities.  The Board finds that VA examinations and opinions are necessary to decide these service connection issues, pursuant to the low threshold set forth in McLendon.  

B. Increased rating and TDIU claim

The Veteran's service-connected low back disability was last evaluated at a February 2010 VA spine examination.  At this examination, the Veteran was able to forward flex to 50 degrees and extend to 8 degrees.  He also had lateral flexion to 17 degrees bilaterally with rotation to 30 degrees bilaterally.  Significantly however, the evidence of record demonstrates that within months of this examination, the Veteran sought treatment for his low back and was actually "unable to bend" either forward or backward at the waist, and had side-to-side flexion of only 5 to 10 degrees maximum.  See Veteran's May 4, 2010 Primary Care Nurse Practitioner Note.  In addition, at his September 2011 hearing, the Veteran testified that his back disability had worsened in severity since his February 2010 examination, and that his treating physician had recently noted limitation of flexion to only 30 degrees.  See September 2011 hearing Tr. at 2-3.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the Veteran's competent testimony indicating that his low back disability worsened in severity by manifesting in decreased range of motion since his last examination, as well as the medical evidence of record documenting that at least on one occasion since the February 2010 examination, the Veteran was unable to bend at the waist either forward or backward, the Board believes that a new medical examination assessing the current severity of his service-connected low back disability is necessary to adequately decide his increased rating claim. 

As detailed in the Introduction above, the February 2010 VA examiner also noted that the Veteran last worked in 2001 as a landscaper, and that he is currently receiving disability benefits from the Social Security Administration (SSA) secondary to many comorbidities to include his service-connected low back condition.  The Board finds that based on this report, the issue of TDIU is reasonably raised.  As noted above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claim for an increased disability rating for his service-connected low back disability.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for his service-connected low back disability, his Crohn's disease, and/or his claimed skin disability, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

Obtain copies of all relevant VA treatment the Veteran has received since May 2010 from the Anderson Community Based Outpatient Clinic, the Columbia VAMC, or any other VA facility identified by the Veteran, to include any low back assessments performed by his treating physician, J.M.  Efforts to obtain these records should be memorialized in the Veteran's claims file.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in item (1) above, schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and etiology of his Crohn's disease and his claimed arm and leg skin disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide opinions as to the following:

a.)  With respect to the Veteran's current diagnosis of Crohn's disease, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include his documented in-service treatment for meningitis in 1966, and/or his presumed in-service exposure to Agent Orange.  The examiner should consider the Veteran's assertion that he has experienced symptoms of abdominal pain and stress since service to the present day.  

b.)  With respect to the Veteran's claimed skin disability, the examiner should first determine whether the Veteran has had a skin disability at any time since the date of his original service-connection claim, filed in July 2009, to the present day, and, if so, specify the diagnosis or diagnoses, as well as the affected parts of the body.  For each skin disability diagnosed during the course of the appeal (from 2009 to the present), the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include his documented in-service treatment for meningitis in 1966, his treatment for a heat rash of the groin in 1968, and/or his presumed exposure to Agent Orange.  As above, the examiner should also consider the Veteran's assertion that he has experienced recurrent problems with his skin since his in-service diagnosis of meningitis to the present day.  See September 2011 hearing Tr. at 13.  

All opinions provided must be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

3.  After completion of the development described in item (1) above, schedule the Veteran for appropriate VA examination for the purposes of assessing the current nature and severity of his service-connected low back disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

Upon review of the record and examination of the Veteran, the examiner should specifically identify 
(1) the ranges of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician.  The examiner should also specifically assess the severity of all associated neurological symptomatology, to include the Veteran's service-connected left lower extremity radiculopathy.  

In addition, the examiner should also provide an opinion as to whether the Veteran's service-connected low back disability individually, or in combination with all other service-connected disabilities, renders him unable to secure or follow a substantially gainful employment.  

As above, all opinions provided must be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder) and readjudicate the service connection and increased rating issues, to include consideration of whether an increase may be awarded based on a TDIU award.  If any of the Veteran's claims are denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


